72 F.3d 127NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert Lee JOHNSON, Plaintiff--Appellant,v.G.L. TEAGUE, Officer;  City of Greenville, South Carolina;Tim Slice;  Jack Suggs;  John Doe # 1,Defendants--Appellees.
No. 95-6738.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 28, 1995.Decided Dec. 15, 1995.

Robert Lee Johnson, Appellant Pro Se.
W. Howard Boyd, Jr., Luanne Lambert Runge, GIBBES & CLARKSON, P.A., Greenville, South Carolina;  Steven Albert Snyder, GRANT, LEATHERWOOD & STERN, Greenville, South Carolina, for Appellees.
Appeal from the United States District Court for the District of South Carolina, at Greenville.  Solomon Blatt, Jr., Senior District Judge.  (CA-94-2195-6-8AK)
Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Johnson v. Teague, No. CA-94-2195-6-8AK (D.S.C. Apr. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED